Exhibit 10.1
(MCAFEE LOGO) [d72861d7286100.gif]

         
3965 Freedom Circle
  800 338 8754   www.mcafee.com
Santa Clara, CA 95054
       

PERSONAL & CONFIDENTIAL
May 3, 2010
Jonathan Chadwick
Re: Offer of Employment
Dear Jonathan,
I am pleased to offer you the position of Executive Vice President, Chief
Financial Officer reporting directly to me. If you decide to join us, your
annualized base salary will be $600,000, which will be paid semi-monthly in the
amount of $25,000 less applicable withholdings. This is an exempt position.
Additionally, you will be eligible to participate in McAfee, Inc.’s Bonus Plan
at the annual target bonus of $600,000 which will be pro-rated in your first
year. You will receive more specific information on this plan after you have
started employment with the company.
I am pleased to inform you that I will recommend to the Board of Directors that
you receive a stock option grant for 75,000 shares of the Company’s Common Stock
with a grant date, vesting commencement date, and strike price to be determined
at the sole discretion of the Board of Directors and/or its Compensation
Committee. This option and its vesting shall be subject to the terms of the
Company’s Stock Option Plan and the standard option agreements pursuant to the
plan.
Additionally, I will recommend to the Board of Directors that you receive a
grant of 75,000 McAfee Inc. Restricted Stock Unit (RSU) shares with a grant date
to be determined at the sole discretion of the Company and/or its Compensation
Committee. This grant and its vesting shall be subject to the terms of the
Company’s Stock Option Plan and the standard option agreements pursuant to the
plan.
I am also pleased to inform you that I will recommend to the Board of Directors
that you receive a Performance Stock Unit (PSU) award targeted for 75,000 shares
with a grant date to be determined at the sole discretion of the Company and/or
its Compensation Committee. The PSU award will vest 1/3 in the first quarter of
2011, 1/3 in the first quarter of 2012, and 1/3 in the first quarter of 2013,
assuming prior year financial targets are met and certified by the Compensation
Committee and you continue to be employed by the company. These shares will vest
on a variable schedule with upside and downside in alignment with quantitative
measures approved by the Compensation Committee for each year’s performance.
If needed, we will provide a special sign on RSU grant of up to 40,000 shares to
ensure a smooth transition from your current employer. This award will vest one
year from date of grant, assuming you continue to be employed by the company.
Specifics to be agreed upon and documented as appropriate.
You will receive detailed information on all of our equity plans at a later
date.

 



--------------------------------------------------------------------------------



 



(MCAFEE LOGO) [d72861d7286100.gif]
McAfee, Inc. requires that job candidates provide certain information on their
employment application and other documents so McAfee, Inc. can undertake
appropriate investigations regarding the backgrounds of all job candidates. A
candidate must successfully complete the background investigation to be eligible
for employment with McAfee, Inc. The Company considers background information
and investigation results when making hiring decisions. Therefore, all
employment offers are contingent upon the successful completion of the
background investigation. The first 90 calendar days of an employee’s employment
is considered a “getting acquainted” or “introductory” period. The purpose of
this period is to allow the supervisor and the employee to assess whether
further employment is desirable. Introductory periods may be extended by McAfee,
Inc.
You will also be eligible to participate in McAfee’s change of control program,
commensurate with your level in the company, subject to Board approval. Details
will be set out in a separate Change in Control Agreement between you and the
Company.
If you choose to accept this offer, your employment with McAfee, Inc. will be
voluntarily entered into and will be for no specified period. As a result, you
will be free to resign at any time, for any reason or for no reason, as you deem
appropriate. McAfee, Inc. will have a similar right and may conclude its
employment relationship with you at any time, with or without cause. Upon
separation from the company for any reason, you also agree to return to the
Company any equipment that has been provided to you or reimburse the Company the
cost for such equipment. The Company reserves the right to deduct such costs
from any final payments made to you in accordance with state and federal laws.
For purposes of federal immigration law, you will be required to provide to
McAfee, Inc. documentary evidence of your identity and eligibility for
employment in the United States. Such documentation must be provided to us
within three business days of your date of hire with McAfee, Inc., or our
employment relationship with you may be terminated. As a condition of your
employment, you will be required to sign an Employee Inventions and Proprietary
Rights Assignment Agreement, McAfee, Inc.’s Insider Trading Policy, and its Drug
Free Workplace Policy.
This letter, along with any agreements relating to proprietary rights between
you and McAfee, Inc., set forth the terms of your employment with McAfee, Inc.
and supersede any prior representations or agreements, whether written or oral.
This letter may not be modified or amended except by writing signed by McAfee,
Inc.
In the event of any dispute or claim relating to or arising out of our
employment relationship, this agreement, or the termination of our employment
relationship (including, but not limited to, any claims of wrongful termination
or age, sex, disability, race or other discrimination), you and McAfee, Inc.
agree that all such disputes shall be fully, finally and exclusively resolved by
binding arbitration conducted by the American Arbitration Association in
California or the state you work in, and we waive our rights to have such
disputes tried by a court or jury. However, we agree that this arbitration
provision shall not apply to any disputes or claims relating to or arising out
of the misuse

 



--------------------------------------------------------------------------------



 



(MCAFEE LOGO) [d72861d7286100.gif]
or misappropriation of your or the Company’s trade secrets or proprietary
information. To indicate your acceptance of McAfee, Inc.’s offer, please sign,
date and return this letter to Barbara Massa via confidential fax at
408-346-3346 or US mail to 3965 Freedom Circle, Santa Clara, CA 95054 no later
than May 3, 2010.
If you do accept employment with McAfee, Inc., it is very important that you
submit your new hire documentation no later than your 3rd day. McAfee, Inc.
needs the following: 1) I-9 Form and Proof, 2) W-4 Form, 3) Emergency Contact,
and 4) Direct Deposit information. As a condition of your employment, you will
also be required to sign concurrent with this letter an Employee Inventions and
Proprietary Rights Assignment Agreement (the “IEPRA”), McAfee’s Insider Trading
Policy, and Drug Free Workplace Policy. You will have 30 days to complete your
Benefits Enrollment Form.
All of the aforementioned paperwork can be completed using My Launching Pad,
McAfee’s on-boarding system. After we receive your signed offer with a start
date, you will receive login credentials for My Launching Pad via email. Please
check your email daily for new emails from My Launching Pad.
Jonathan, we look forward to working with you at McAfee, Inc. If you have any
questions regarding any points in this letter please contact me. I look forward
to your joining the Executive team here at McAfee!
Sincerely,
-s- David Dewalt [d72861d7286101.gif]
David DeWalt
President and Chief Executive Officer
I accept the terms of this letter and agree to keep the terms of this letter
confidential.

     
/s/ Jonathan Chadwick                    
  May 3, 2010

I agree to start work for McAfee, Inc. on June 14, 2010.

 